DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald DiPaula (Reg# 58,115) on 03/22/2022.

The application has been amended as follows: 
1.	(Currently Amended)	An electronic device comprising:
a communication interface;
a dynamic vision sensor (DVS) configured to generate bit data for each of a plurality of image frames, based on a change in illuminance;
a processor electrically connected with the communication interface and the DVS; and
a memory electrically connected with the processor,

wherein the instructions cause the processor to:
filter out at least a partial frame of the plurality of image frames, based on a ratio of a number of pixels of a bit value, which is included in the bit data and corresponds to each pixel of a frame of the plurality of image frames, to a number of total pixels constituting the frame; and
recognize a shape of a surrounding object of the electronic device, based on another frame of the plurality of image frames.

2.	(Currently Amended)	The electronic device of claim 1, wherein the instructions further cause the processor to:
determine, as the at least a partial frame, an image frame, which has a ratio of bit values of ‘1’ that is equal to or greater than a specified first reference value in the bit data or has a ratio of bit values of ‘0’ that is equal to or greater than a specified second reference value in the bit data, of the plurality of image frames.

3.	(Currently Amended)	The electronic device of claim 2, wherein the instructions further cause the processor to:
determine, as the other frame, an image frame, which has a ratio of bit values of ‘1’ that is less than the specified first reference value in the bit data or has a ratio of bit values of ‘0’ that is less than the specified second reference value in the bit data, of the plurality of image frames.

4.	(Currently Amended)	The electronic device of claim 1, further comprising:
a motion sensor configured to collect sensing information on movement of the electronic device,
further cause the processor to:
determine the at least a partial frame, based on the sensing information.

5.	(Currently Amended)	The electronic device of claim 4, wherein the instructions further cause the processor to:
determine, as the at least a partial frame, an image frame collected for a time in which the electronic device is moved out of a specified range, of the plurality of image frames, based on the sensing information.

6.	(Currently Amended)	The electronic device of claim 4, wherein the instructions further cause the processor to:
determine, as the other frame, an image frame collected for a time in which the electronic device is moved within a specified range, of the plurality of image frames, based on the sensing information.

7.	(Currently Amended)	The electronic device of claim 1, further comprising:
an illuminance sensor configured to sense surrounding illuminance of the electronic device,
wherein the instructions further cause the processor to:
determine the at least a partial frame, based on brightness information collected by the illuminance sensor.

8.	(Currently Amended)	The electronic device of claim 7, wherein the instructions further cause the processor to:


9.	(Currently Amended)	The electronic device of claim 7, wherein the instructions further cause the processor to:
determine, as the other frame, an image frame collected for a time in which the surrounding illuminance of the electronic device is changed within a specified range, of the plurality of image frames, based on the brightness information.

10.	(Currently Amended)	The electronic device of claim 1, wherein the DVS is further configured to:
compare illuminance of a first image frame with illuminance of a second image frame subsequent to the first image frame in a unit of a pixel.

11.	(Currently Amended)	The electronic device of claim 10, wherein the DVS is further configured to:
record a bit value of a first pixel constituting the second image frame, when an illuminance value of the first pixel constituting the second image frame is changed by a specified threshold value or more from an illuminance value of a second pixel, which corresponds to the first pixel, of the first image frame.

12.	(Currently Amended)	The electronic device of claim 11, wherein the DVS is further configured to:
of the first pixel as ‘1’, when the illuminance value of the first pixel is increased by the specified threshold value or more from the illuminance value of the second pixel, and
record the bit value of the first pixel as ‘0’, when the illuminance value of the first pixel is decreased by the specified threshold value or more from the illuminance value of the second pixel.

13.	(Currently Amended)	The electronic device of claim 11, wherein the DVS is further configured not to:
record coordinates and the bit value of the first pixel, when the illuminance value of the first pixel is changed by a value less than the specified threshold value from the illuminance value of the second pixel.

14.	(Currently Amended)	The electronic device of claim 1, wherein the instructions further cause the processor to:
calculate an amount of bit image data collected for a specified time or an amount of bit image data of a specified number of consecutive frames, and
determine the at least a partial frame, based on the amount of the bit image data.

15.	(Currently Amended)	A method for recognizing an object, which is performed in an electronic device, the method comprising:
collecting bit data of each of a plurality of image frames, based on a change in illuminance, by using a dynamic vision sensor (DVS);
filtering out at least a partial frame of the plurality of image frames, based on a ratio of a number of pixels of a bit value, which is included in the bit data and corresponds to each pixel of a frame of the plurality of image frames, to a number of total pixels constituting the frame; and
recognizing a shape of a surrounding object of the electronic device, based on another frame of the plurality of image frames.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 15, Cho et al. (KR 2017-0050293) and Wang et al. (US 2016/0203614) both disclose an event-based sensor (or dynamic vision sensor) and recognizing a shape of an object, however, there is no mention of filtering out at least a partial frame of the plurality of image frames, based on a ratio of a number of pixels of a bit value to a number of total pixels of an image frame and recognizing a shape of the object based on another frame of the plurality of image frames.  Phan et al. (KR 10-2015-0074646) discloses filtering out a partial frame based on bit values, however, there is no mention of filtering out the partial frame based on a ratio of a number of pixels of a bit value to a number of total pixels of an image frame, and recognizing a shape of the object based on another frame.  Thus, while different prior arts disclose parts of the claim, none of the prior arts disclose or have reasonable motivation to combine to disclose all of the limitations of the claim as a whole.
With regards to claims 2-14, they are dependent on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662